El Juez Asociado Señor Ortiz
emitió la opinión del tribunal.
Ante el Registrador de la Propiedad de Río Piedras se presentó para su inscripción una escritura de compraventa de una finca localizada en el Barrio Sabana Llana de Río Piedras. Se hace constar en la escritura que esa finca era el remanente de una serie de segregaciones hechas de una finca principal de una cuerda y diez céntimos de otra. En la escritura se describe la finca principal de una cuerda y diez céntimos, expresándose sus colindancias, pero no se des-cribieron los linderos del remanente objeto de la venta. En vista de la omisión en cuanto a la cabida y los linderos del remanente, el Registrador denegó absolutamente la inscripción del inmueble y tomó anotación preventiva de 120 días a favor de los compradores. Estos últimos han interpuesto un recurso gubernativo ante este Tribunal, en que impugnan la actuación del Registrador al denegar tal inscripción. Los *457recurrentes admiten que la escritura es defectuosa al no señalarse los linderos y la cabida de la finca pero alegan que se trata a lo sumo de un defecto subsanable y no uno que sea insubsanable en tal forma que justifique la denega-ción de la inscripción. Alegan que la escritura debió haber sido inscrita sujeto a tal defecto subsanable, y que el Regis-trador erró al denegar absolutamente la inscripción.(1)
Tienen razón los recurrentes. El artículo 65 de nuestra Ley Hipotecaria determina lo siguiente:
“Serán faltas subsanables las que afecten a la validez del mismo título, sin producir necesariamente la nulidad de la obli-gación en él constituida.
“Los Registradores no suspenderán por defectos subsanables la inscripción, anotación o cancelación de ningún título. En la inscripción liarán constar los defectos que contenga el título y en cualquier tiempo en que se presente la documentación para ¡subsanarlo, se hará constar la subsanación por medio de nota marginal.
“Serán faltas no subsanables las que produzcan necesaria-mente la nulidad de la obligación.
“Contra la calificación de defectos subsanables que hicieren los registradores podrá acudir el interesado al Tribunal Supremo para resolución definitiva. El Tribunal Supremo confirmará o revocará la resolución del registrador y éste hará lo que pro-cediere de conformidad con dicha decisión.”
De acuerdo con el artículo 9 de la Ley Hipotecaria en una inscripción se hará constar la naturaleza, situación y linderos del inmueble objeto de la inscripción, y su medida superficial. La escritura en cuestión no cumple con tales requisitos. Sin embargo, la omisión de expresar los linde-ros de la finca remanente luego de haberse hecho segrega-ciones de la finca principal es una falta que afecta a la vali-dez del título pero no produce necesariamente la nulidad de *458la obligación en él constituida. Se trata de un defecto que puede ser fácilmente corregido mediante documentos poste-riores que puedan ser sometidos al Registrador. No se trata de un defecto tan trascendental que justifique la inad-misión definitiva del título, ya que el defecto señalado equivale solamente a la indeterminación de la extensión del. derecho inscribible, y el derecho puede ser determinado pos-teriormente mediante la expresión de los linderos. Roca Sastre, Derecho Hipotecario, Tomo 2, pág. 23, 24. No setrata de la inexistencia de elementos esenciales o constitutivos. Roca Sastre, ob. cit., pág. 25.
La cuestión planteada en este recurso ya ha sido resuelta, por este Tribunal. En el caso de Rosado v. Registrador, 68 D.P.R. 594, 599, 600, se dice lo siguiente:
“La falta de linderos no se considera motivo bastante para denegar la inscripción, siendo ése un defecto subsanable. Conforme dijimos en Municipio de Salinas v. Registrador, 52 D.P.R. 80, 81: ‘Esta Corte Suprema ha resuelto en numerosas deci-siones que los linderos y cabida de las fincas son requisitos esenciales que deben constar en los asientos de inscripción que se practiquen en el registro de la propiedad y que el incumpli-miento de esos requisitos es un defecto subsanable.’ En apoyo de ese aserto se citan varios casos de este Tribunal y el Volumen 2 de los Comentarios a la Legislación Hipotecaria de Morell y Terry, página 111.”
En Barrachina, Derecho Hipotecario y Notarial, Tomo 1, pág. 210 se citan resoluciones de la Dirección General de Registros de España al efecto de que el no expresarse los linderos de la finca constituye una falta subsanable y no un defecto insubsanable que impida definitivamente la registration del título presentado.
 El Registrador cita el caso de Ruiz v. Torres, 61 D.P.R. 1, en donde se resuelve lo siguiente:
“La práctica aconsejable a seguir al venderse el remanente de una finca cuya cabida haya sido reducida a virtud de segre-gaciones, es describir la finca original tal y como aparece del *459registro, hacer constar las segregaciones y vender dicho rema-nente haciendo constar sus colindancias.
“Una escritura de venta del remanente de una finca que ha sufrido segregaciones en la que no se describa la finca original según aparece del registro ni se haga constar las segregaciones practicadas y en la que sólo se haga constar las colindancias del remanente vendido, no cumple con las exigencias de los artículos 9 y 21 de la Ley Hipotecaria a los efectos de su ins-cripción y no es inscribible.”
En el caso anteriormente citado este Tribunal confirmó una nota del Registrador en que se negaba definitivamente la inscripción de una escritura en que no se señalaban los linderos de una finca principal, de la cual se había segregado la finca que había sido sometida a inscripción. Este Tribunal indicó que la escritura no cumplía con los requisitos de los artículos 9 y 21 de la Ley Hipotecaria al no expre-sarse tales linderos, resolviéndose que es nula la- inscripción cuando carece de tal requisito. Independientemente del hecho de que en el caso de Ruiz v. Torres, supra, la omisión de expresar los linderos se refería a la finca principal y no a la finca segregada, entendemos que la doctrina sentada en el caso de Ruiz v. Torres, supra, es incompatible con la esta-blecida en el caso posterior de Rosado v. Registrador, supra, debiendo ser revocado el caso de Ruiz v. Torres. La omisión de expresar los linderos no es un defecto tan fatal que im-pida la inscripción del título. Tal omisión justifica solamente la anotación de un defecto’subsanable.
La doctrina sentada en el caso de Ruiz v. Torres, supra, se basó en los artículos 9 y 30 de la Ley Hipotecaria. El artículo 9 dispone lo siguiente:
“Artículo 9. — Toda inscripción que se haga en el Registro expresará las circunstancias siguientes:
“1. La naturaleza, situación y linderos de los inmuebles objeto de la inscripción, o a los cuales afecte el derecho que deba inscribirse, y su medida superficial con arreglo a la usada en el país, y su equivalencia en el sistema métrico decimal, nombre y número, si constaren de título.
*460“2. La naturaleza, extensión, condiciones y cargas de cual-quiera especie del derecho que se inscriba y su valor, si cons-tase del título.
“3. La naturaleza, extensión y condiciones y cargas del dere-cho sobre el cual se constituya el que sea objeto de la inscripción.
“4. La naturaleza del título que deba inscribirse, y su fecha.
“5. El nombre y apellido de la persona si fuese determinada, y no siéndolo, el nombre de la Corporación o el colectivo de los interesados a cuyo favor se hace la inscripción.
“6. El nombre y apellido de la persona o el nombre de la Corporación o persona jurídica de quien procedan inmediata-mente los bienes o derechos que deban inscribirse.
“7. El nombre y residencia del Tribunal, Notario o funcio-nario que autorice el título que se haya de inscribir.
“8. La fecha de la presentación del título en el Registro, con expresión de la hora.
“9. La conformidad de la inscripción con la copia del título de donde se hubiere tomado; y si fuere éste de los que deban conservarse en el oficio del Registro, indicación del legajo en que se encuentre.
“10. La fecha de la inscripción y firma entera del Regis-trador.”
Como se ve el artículo 9 incluye diez números, en cada uno de los cuales se expresan distintas circunstancias que se consideran como necesarias para una inscripción. El primer número incluye cuatro circunstancias, o sea, la natura-leza, situación, linderos y medida superficial del inmueble. El artículo 30 dispone lo siguiente:
“Las inscripciones de los títulos expresados en los artícu-los 2 y 5 serán nulas cuando carezcan de las circunstancias comprendidas en los números 1, 2, 3, 4, 5, 6, y 8 del artículo 9, y en el número 1 del artículo 13.”
Se podría argumentar que sería nula una inscripción cuando carezca de alguna de las circunstancias comprendidas en el número 1 del artículo 9, por ejemplo, los linderos, y que, por lo tanto, la omisión de señalar linderos en el título convertiría en nula la inscripción, no siendo inscribible en forma alguna tal título. Sin embargo, el artículo 32 de la propia Ley Hipotecaria aclara la situación. Dispone lo siguiente:
*461“Se entenderá que carece la inscripción de alguna de las' circunstancias comprendidas en los números y artículos citados en el artículo 30, no solamente cuando se omita hacer mención en ella de todos los requisitos expresados en cada uno de los mismos artículos o números, sino también cuando se expresen' con tal inexactitud, que pueda ser por ello el tercero inducido a error sobre el objeto de la circunstancia misma, y perjudicado además en su consecuencia.
“Cuando la inexactitud no fuese sustancial, conforme a lo prevenido en el párrafo anterior, o la omisión no fuese de todas las circunstancias comprendidas en alguno de los referidos números o artículos, no se declarará la nulidad sino en el caso de que llegue a producir el error y el perjuicio.” (Bastardillas nuestras.)
Es claro que la inscripción no sería nula por el hecho de no mencionar alguna de las circunstancias expresadas en el número 1 del artículo 9. Bajo el artículo 32, la nulidad se produce solamente con la omisión de todas las circunstancias expresadas en el número 1, o sea, la omisión de men-cionar, no sólo los linderos, sino que también la naturaleza, situación y medida superficial del inmueble. Si en el título se expresa la naturaleza y la situación de la finca la inscrip-ción no sería nula por el hecho de omitirse la medida superficial o la descripción de los linderos. Ésa es la opinión de los comentaristas. En Morell, Legislación Hipotecaria, Tomo 2, pág. 583, se dice lo siguiente:
“. . . Para que se declare la nulidad de una inscripción por omisión de circunstancias, no es necesario, como pudiera creerse leyendo sólo el art. 30, que falten todas las circunstan-cias comprendidas en todos los números, I? al 69 y 89 del art. 99, sino sólo, como dice claramente el artículo 32, todas las circuns-tancias comprendidas en alguno de los referidos números.”
En Galindo y Escosura, Legislación Hipotecaria, Tomo 2, pág. 341, cuarta edición, se dice lo siguiente:
“El art. 30 ha de explicarse, mientras sea posible, de modo que no ofenda al sentido común, y éste rechaza que se reputen válidas, inscripciones de derechos que no los expresan o no dan a conocer a favor de quién se inscriben, o el título de adquisi-*462ción. Por eso estimamos cierto que el art. 30 quiere significar que las inscripciones serán nulas cuando carezcan de todas las circunstancias comprendidas en cada número de los que señala como necesarios para la validez del asiento.
“Cuando sólo falta alguna circunstancia de un número, su omisión no influye por lo general en la validez del asiento; explica mejor el objeto del número, lo detalla con más minu-ciosidad; pero aunque no se consigne, con la expresión de las demás se cumple suficientemente el propósito de la ley, sin que pueda decirse por ello que las que se omiten son inútiles, sino que son complementarias.”
El artículo 30 de la Ley Hipotecaria de España ha sido enmendado recientemente al efecto de disponer que la ins-cripción de los títulos será nula si en ella se omite o se expresa con inexactitud sustancial alguna de las circunstan-cias comprendidas en el artículo 9. La Ley Hipotecaria de España anterior a tal enmienda coincide con la ley nuestra al efecto de que la nulidad solamente se producirá en virtud de la omisión de todas y cada una de las circunstancias com-prendidas, por ejemplo, en el número 1 del artículo 9. La enmienda introducida en España del artículo 30 ha mere-cido la crítica de un distinguido comentarista. En Roca Sastre, ob. cit., Tomo 3, pág. 332, se dice lo siguiente:
“Como se ve, el sistema adoptado por la nueva ley es radical. Por ello no puede menos de merecer crítica desfavorable. Pero es que, además, es criticable por no haber seguido la fór-mula que — inspirada en el art. 75 de la ley y en vistas del art. 21 de la misma, —estableciera la nulidad de las inscripciones, cuando por omisión o expresión inexacta de las circunstancias que las mismas deben contener, no pudiera venirse en conoci-miento de las personas de los otorgantes del acto inscrito, ni de la finca, ni del derecho objeto de la inscripción.
“El radicalismo del actual art. 30 de la ley es excesivo. Bien está que se haya suprimido el condicionamiento del perjuicio producido o producible que, en ciertos casos, establecía el art. 32 de la Ley Hipotecaria anterior, e incluso el condicionamiento del error ya causado; pero es exagerado que pueda ocasionar la nulidad de la inscripción el hecho de que carezca o se exprese con inexactitud substancial cualquier circunstancia de las com-*463prendidas en los números que contiene el art. 99 de la ley. Se ha querido simplificar el anterior sistema de la ley, pero quizá se ha ido demasiado lejos, resultando exageradamente endure-nido el art. 30 de la ley actual.”
Aunque en la escritura envuelta en el caso de autos no se expresa la cabida ni los linderos del remanente de la finca principal, sin embargo, sí se expresa la naturaleza y situa-ción de tal remanente. Se omiten solamente dos de las cua-tro circunstancias mencionadas en el número 1 del art. 9. Como ya hemos visto, la omisión de esas dos circunstancias constituye un defecto subsanable pero no producirá la nuli-dad de la inscripción. En la escritura de referencia se describe en toda su amplitud la finca principal de la cual fué segregada la finca en cuestión, incluyendo la naturaleza, situación, linderos y cabida de la finca principal. También se describe en la escritura, y aparece del Registro, las diver-sas segregaciones hechas de la finca principal hasta la última segregación envuelta en este procedimiento. Por lo tanto, del Registro surge suficiente información a terceros para que ellos no sufran perjuicio en virtud de cualquier posible ignorancia en cuanto a la descripción general de la finca segregada.

Debe revocarse la nota del Registrador.

El Juez Asociado Sr. Marrero no intervino.

 Alegan los recurrentes además que en virtud del artículo 19 de la Ley Hipotecaria el Registrador está obligado a comunicar por escrito al presentante o al notario la falta de legalidad del documento antes de él hacer la calificación correspondiente. Es innecesario discutir este punto, ya que la nota del Registrador debe ser revocada por los funda-mentos que se señalan en nuestra opinión.